DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fail to teach the claimed limitations of receiving, by a first buffer of a hardware accelerator, a first row of an input feature map (IFM) from a memory; receiving, by a first group comprising a first plurality of tiles, a first row of the IFM from the first buffer, wherein each tile of the first group comprises a plurality of processing elements; computing, by the plurality of processing elements of the first plurality of tiles, at least a portion of a first row of an output feature map (OFM) based on the first row of the IFM and a kernel; receiving, by a second buffer, a third row of the IFM from the memory; receiving, by a second group comprising a plurality of tiles, the third row of the IFM from the second buffer, wherein each tile of the second group comprises a plurality of processing elements; and computing, by the plurality of processing elements of the second plurality of tiles, at least a portion of a third row of the OFM based on the third row of the IFM and the kernel, wherein the portions of the first and third rows of the OFM are computed by the hardware accelerator in parallel as part of a grouped convolution operation, as well as the similar limitations set forth in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fais et al (US 2019/0370631) teaches the use of a plurality of tiles to create and output feature map from an input feature map in a convolution operation. Cohen et al (US 2019/0102671) teaches the use of an input feature map of use in a multiple layer convolutional neural network accelerator.  Daga et al (US 2019/0066257) teaches the use of feature maps divided into multiple tiles and use in a machine learning environment comprising a plurality of processors.  Yao (US 2018/0046894) teaches an artificial neural network that takes a number of feature maps as inputs and convolves them to obtain the output feature map.  Ambrose et al (US 2017/0344882) teaches the use of an accelerator and performing convolution and summing operations on an input feature map in parallel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181